Citation Nr: 1456375	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-43 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right knee disabilities.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to the right knee disabilities.

3.  Entitlement to a rating in excess of 10 percent for limitation of motion, torn cruciate ligament with internal derangement of the right knee.

4.  Entitlement to a rating in excess of 20 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2014, the Board remanded the claim for further development, to include obtaining any outstanding VA and private treatment records as well as additional medical opinions or necessary examinations.  A review of the record shows the Veteran only identified outstanding VA treatment records, which have been associated with the claims file.  VA examinations and medical opinions regarding the hip and ankle disabilities were also obtained.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an annual clothing allowance has been raised by the record in a February 2006 VA 21-8678 Application for Clothing Allowance, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's right hip disability was not causally or etiologically related to service, nor was it caused or aggravated by service-connected right knee disabilities.

2.  The Veteran's right ankle disability was not causally or etiologically related to service, nor was it caused or aggravated by service-connected right knee disabilities.

3.  The Veteran's right knee disabilities have not been manifested by limitation of flexion less than 30 degrees or limitation of extension more than 10 degrees.  No more than moderate instability has been shown.  Ankylosis of the knee; dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; impairment of the tibia or fibula; and genu recurvatum have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip disability, to include as secondary to the service-connected right knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for right ankle disability, to include as secondary to the service-connected right knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for a rating in excess of 10 percent for the Veteran's limitation of motion, torn cruciate ligament with internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5020-5260 (2014).

4.  The criteria for a rating in excess of 20 percent for the Veteran's right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Veteran contends that his hip and ankle disabilities are secondary to his right knee service-connected disabilities.  The Veteran's knee was injured during service when he fell down stairs.

At the May 2014 VA hip and thigh examination, the Veteran was diagnosed with trochanteric bursitis.  He described hip pain of approximately six years in duration and related his pain to his knee surgeries. 

At the May 2014 ankle examination, the Veteran was diagnosed with tendonitis, and a history of right ankle sprain from 1993 was noted.  The Veteran stated that in the mid 1990's his knee gave way and he fell, fracturing his right ankle.  Since then, he has had right ankle pain.

The Veteran's service treatment records show he injured his right knee after stepping into a hole in October 1990.  He was in a cast for approximately fourteen weeks and subsequently discharged.  He did not report any hip or ankle pain when seeking in-service treatment for his right knee.  Indeed, aside from the right knee injury, there were no other complaints during the Veteran's month of active service.  

Post-service treatment records from September 1993 reflect treatment for a right ankle injury.  The Veteran also underwent several knee surgeries after separation from service, to include arthroscopic surgeries and an ACL reconstruction and hamstring graph.  The 2005 examination form Orthopedic Associates noted a guard with pivot shift.  The June 2005 postoperative diagnosis from the ACL reconstruction and hamstring graph only included right knee pain and instability.  Indeed, a review of VA and private treatment records show treatment for right knee complaints without any associated symptoms involving the hip or ankle.

In order to further address the etiology of the Veteran's hip and ankle disabilities, VA examinations were conducted.  

With regard to the hip disability, the September 2011 VA examiner stated that it was less likely than not that the current condition was caused by or the result of active service.  The examiner also stated that the hip disability was less likely as not caused or aggravated by the Veteran's right knee condition.  He explained that there was no evidence of a right hip condition during service and that medical authority and peer reviewed medical literature would not support the contention that such a right hip disability was caused by or the result of the right knee disabilities.   

Similarly, with regard to the right ankle disability, the September 2011 VA examiner concluded that it was less likely than not caused by or the result of active service or that it was caused or aggravated by the right knee disabilities.  The examiner noted that there was no evidence of a right ankle condition during active service.  He also stated that the medical authority and peer reviewed medical literature would not support the contention that the Veteran's right ankle disability was caused by or the result of the right knee disabilities.  The examiner indicated that there was no biomechanical disturbance of the gait noted during his physical examination of the Veteran, which also made it less likely than not that the right ankle disability was cussed or aggravated by the right knee disabilities.

Additional examinations and addendum opinions were obtained in May 2014.  

With regard to the Veteran's hip disability, the examiner acknowledged the guard with pivot shift identified at the 2005 private examination from Orthopedic Associates.  However, the examiner noted that the 2005 and 2011 VA examination reports did not denote any limp in gait, and upon examination, there was no limp in gait in May 2014.  The examiner indicated that the Veteran had findings consistent with trochanteric bursitis and myofascial pain.  

The examiner stated the most common cause of trochanteric bursitis is antalgic gait, but emphasized that the Veteran did not exhibit an antalgic gain on any of three VA examinations.  Moreover, even if the Veteran had a gait disturbance, the examiner noted that there is only a five percent occurrence of trochanteric bursitis due to knee arthritis.  The examiner identified other causes of trochanteric bursitis, such as an acute injury, prolonged pressure on a bursa, or activities that require repeated twisting or rapid joint movement (such as jogging or bicycling long distances).  Per the examiner, trochanteric bursitis may also occur together with disc disease of the low back, arthritis of the hip, or iliotibial band syndrome.  It may also develop at the site of a previous hip surgery, and certain conditions, such as gout, may increase the risk of bursitis.  Finally, the examiner again explained that medical literature does not support anterior cruciate ligament tear status post repair with residuals of pain, loss of motion or edema as the etiology of trochanteric bursitis.  Lastly, the examiner stated that the physical nature of the Veteran's job could be an exacerbating factor to his hip disability, but such an opinion would be speculation.   

With regard to the Veteran's ankle disability, the examiner explained that the Veteran suffered an acute ankle sprain in 1993 and that the injury was described as a rapid inversion injury, which is, per medical literature, a common cause of ankle sprains.  The examiner noted there was no other evidence to suggest the injury was a chronic problem and that this particular kind of injury was consistent with an acute injury that is treatable and resolvable per medical documentation.  The examiner addressed the Veteran's assertion that his condition was a result of an ankle fracture he suffered after his knee gave way.  The examiner noted there was no medical documentation of such an incident, but even if it occurred, results of the physical examination were more consistent with chronic tendonitis with no apparent residuals of any fracture.  Finally, the examiner stated that the physical nature of the Veteran's job and his elevated BMI could be exacerbating factors to his ankle condition, but such an opinion would be speculation without a more extensive orthopedic evaluation.   

The Board acknowledges the Veteran's opinion that his hip and ankle disabilities are related to his right knee disabilities.  Indeed, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In any case, even if the Veteran is competent to provide an opinion, the opinion provided by a medical professional is more probative than the Veteran's lay assertions, as that individual has training, education, and experience that the Veteran is not shown to have.

Therefore, the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's hip or ankle disabilities.  Furthermore, the evidence does not show that the Veteran's hip or ankle disabilities are caused or permanently worsened by his service-connected knee disabilities.  In this regard, VA opinions fail to support the requisite relationship between the Veteran's hip and ankle disabilities on the basis of secondary service connection.  Moreover, the Veteran himself failed to report any hip or ankle symptomatology when seeking treatment for his knee pain during or after service.  

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for hip or ankle disabilities, and the claim must be denied as to both issues.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  


Increased Ratings

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In June 2009, the Veteran submitted a claim for an increased rating for his service-connected right knee disabilities, which include ratings for limitation of motion and instability.

The Veteran's right knee limitation of motion, torn cruiciate ligament with internal derangement, postoperative, has been rated as 10 percent disabling under Diagnostic Code 5020-5260 since June 1995, including a 100 percent rating under 38 C.F.R. § 4.30.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Here, Diagnostic Code 5020 instructs the rater to evaluate the Veteran's disability based on limitation of motion of the affected part, which is rated under Diagnostic Code 5260.

Specifically, Diagnostic Codes 5260 and 5261 rate knee disabilities based on limitation of flexion or extension, respectively.  The following ratings are available:
* A 10 percent rating is assigned for 
o Flexion limited to 45 degrees, or
o Extension limited to 10 degrees.
* A 20 percent rating is assigned for 
o Flexion limited to 30 degrees, or
o Extension limited to 15 degrees.
* A 30 percent rating is assigned for
o Flexion limited to 15 degrees, or
o Extension limited to 20 degrees.
* A 40 percent rating is assigned for
o Extension limited to 30 degrees.
* A 50 percent rating is assigned for
o Extension limited to 45 degrees.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.
 
First, the evidence does not provide for a higher rating of the Veteran's right knee disability based on limitation of motion.

At the September 2011 VA knee examination, the Veteran demonstrated right knee flexion to 140 degrees or greater, with evidence of painful motion beginning at 80 degrees.  There was no limitation of extension.  

VA treatment records contain a June 2012 orthopedic consultation in which the Veteran was described as having good range of motion in his right knee.

At the May 2014 VA knee examination, the Veteran demonstrated right knee flexion to 90 degrees or greater, with evidence of painful motion beginning at 120 degrees.  Right knee extension ended at 10 degrees and painful motion on extension began at 40 degrees.  

Therefore, the evidence does not show that the right knee disability has not been manifested by limitation of flexion less than 30 degrees or limitation of extension more than 10 degrees to warrant a higher rating under either Diagnostic Code 5261 or 5260.

Next, the Veteran's right knee has been assigned a separate 20 percent rating, effective July 12, 2005, for instability under Diagnostic Code 5257.  In this regard, the Board notes that the assignment of a separate rating under Diagnostic Code 5257 does not warrant impermissible pyramiding under 38 C.F.R. § 4.14.   The VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability, assigning a 20 percent rating for a moderate impairment, and a 30 percent rating for severe impairment.  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2014). 

Turning to the evidence of record, neither the September 2011 nor the May 2014 VA examiners found evidence or history of recurrent patellar subluxation or dislocation.  Indeed, there was no instability found upon examination.  Moreover, a review of VA treatment records shows the Veteran was provided an orthopedic consultation for his right knee in June 2012.  The examiner noted the Veteran's primary complaint was pain and that he did not describe any "mechanical symptoms or issues with instability."

Therefore, the evidence does not show severe right knee instability to warrant a higher rating under Diagnostic Code 5257.  To the contrary, VA examinations during the current appeal period repeatedly failed to show any evidence of instability, let alone severe instability.

Turning to other applicable rating criteria, Diagnostic Code 5256 evaluates ankylosis of the knee.  However, neither the Veteran nor the evidences suggests that he experiences ankylosis in his right knee.  Similarly, Diagnostic Code 5262 contemplates tibia and fibula impairment.  However, the evidence of record contains no indication of impairment of the tibia and fibula with loose motion requiring a brace.  Indeed, VA examiners in 2011 and 2014 did not find shin splints or any other tibial or fibular impairment.  As such, Diagnostic Codes 5256 and 5262 are not applicable.

Next, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  However, the September 2011 and May 2014 VA examinations specifically indicate that there were no frequent episodes of joint locking.  A higher rating under Diagnostic Codes 5258 is therefore not warranted.

Additionally, the Veteran is already in receipt of a 10 percent rating.  Diagnostic Code 5253, which considers genu recurvatum, provides a maximum 10 percent rating.  Similarly, Diagnostic Code 5258 assigns a maximum 10 percent rating when semilunar cartilage has been removed, but remains symptomatic.  See 38 C.F.R. § 4.71a.  In addition, separate disability ratings under these diagnostic codes would be inappropriate, because the Veteran does not have genu recurvatum, and a separate rating under Diagnostic Code 5258 would result in unlawful pyramiding, since that code contemplates all knee symptomatology.  38 C.F.R. § 4.14.

In making the above determinations, the Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Indeed, the Veteran reported difficulty with standing, walking, and climbing as a result of knee pain.  Moreover, at both the September 2011 and May 2014 VA examinations, the examiners noted pain on motion, and in May 2014, the examiner noted pain on palpation.  However, there was no additional limitation of motion upon repetitive-use testing during either examination.  Furthermore, muscle strength testing revealed normal results during both examinations. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected right knee disabilities, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Codes 5256 to 5263; Gilbert, 1 Vet. App. at 49.


Additional Considerations

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's right knee disabilities.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran indicated in his May 2014 VA examination that his  knee disabilities make it difficult to climb, walk, and stand on his job, which involves running cable and repairing telecom equipment as a field engineer, the record reflects that the Veteran is still able to maintain his employment.  As such, the Board finds that Rice is inapplicable in this case.

Next, the Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected right knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the criteria contemplates the Veteran's limitation of motion, pain, and instability of his right knee, which are further evaluated by consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a June 2009 and September 2009 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations and opinions.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right knee disabilities, is denied.

Entitlement to service connection for a right ankle disability, to include as secondary to the right knee disabilities, is denied.

Entitlement to a rating in excess of 10 percent for limitation of motion, torn cruciate ligament with internal derangement of the right knee, is denied.

Entitlement to a rating in excess of 20 percent for right knee instability is denied. 





______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


